DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 02/17/22.  Regarding the amendment, claims 1-3 are present for examination.
The amended specification and amended drawing are accepted and recorded in file.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 line 8, the phrase “the two sets of phase windings” lacks of antecedent basis.  It appears the proper antecedent basis (the two sets of collocated phase windings) should be used to refer back to the previously recited elements.
Further regarding claim 1, while on line 2 first introduces the limitation “two separate powered zones” then line 9 recites “the zones” and line 10 “the separate powered zones”.  It is unclear if the limitations refer to the previous recited limitation or is additional limitation to the claim 1.  It appears the proper antecedent basis (the two separate powered zones) should be used to refer back to the previously recited elements.
 Furthermore, regarding claim 1, while on line 3 first introduces the limitation “unbalanced loads” then line 9 recites “a load”.  It is unclear if the limitations refer to the previous recited limitation or is additional limitation to the claim 1.  It appears the proper antecedent basis (a unbalanced load) should be used to refer back to the previously recited elements.
Claims 2-3 are rejected because of their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchiya (JP 2678445 B2).
Regarding claim 1, Tsuchiya teaches a dual-wound machine, comprising a wound-rotor dual-wound generator (1, fig 1) supplying power to two separate powered zones having unbalanced loads (low voltage and high voltage, page 2 line 17-18 the translation), wherein the generator comprises a wound rotor having a field winding (5) producing a magnetic field, a stator having two sets of collocated phase windings (41, 42) each set supplying power to a separate powered zone (rectifier circuit 6 and 7), and a field control (30) having a feedback loop that controls the excitation voltage applied to the field winding (5), and thereby the magnetic field produced by the rotor (lines 1-20, pate 3), to mitigate dynamic coupling between the two sets of phase windings ( 41, 42) due to a power disturbance of a load (low voltage and high voltage) in one of the zones when supplying power to the separate powered zones (page 10).

    PNG
    media_image1.png
    571
    548
    media_image1.png
    Greyscale



Regarding claim 2, Tsuchiya teaches the feedback loop (line 13-14 to controller 30 with switch 31 to field winding 5) maintains a constant field flux in the generator (1).
	Regarding claim 3, Tsuchiya teaches the feedback loop (line 13-14 to controller 30 with switch 31 to field winding 5) regulates a field flux in the generator (1) in response to a generator speed (lines 10-19 page 3).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shah et al. (US 2005/0162030 A1) teaches a synchronous electric machine having a rotor member and a stator member having a stator core is provided. The electric machine further includes a main machine having a direct current (DC) rotor field winding mounted on the rotor member; and a dual (AC/DC) excitation system. The excitation system includes a rotatable polyphase armature winding in electrical communication with a rectifier assembly for conducting direct current to the rotor field winding of the main machine, and a plurality of DC salient poles and at least one alternating current (AC) salient pole both included in the stator core. A magnetic axis of respective AC field coils is disposed substantially in electromagnetic space-quadrature relation with respect to magnetic axes of adjacent DC field coils, wherein when the respective AC field coils are energized, an alternating current is induced in the polyphase armature winding for providing excitation to the main machine.
Jiang et al. (US 10,773,922 B2) teaches a drive and motor system and method for a six phase machine with negligible common-mode voltage is provided. The six-phase machine includes six phase windings divided into at least two windings groups configured to generate a zero common-mode pulse width modulation. The drive and motor system and method can also include at least one direct current source and a six phase inverter switching between positive and negative power of the at least one direct current source.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834